                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


LAYTONIA FLAGG,
                                                                 Plaintiff,
              vs.

MARK SABEN, Parole Officer;                                                     5:19-CV-886
DETECTIVE WILLIAM SUMMERS, ID#409;                                              (TJM/ATB)
D.P. PROUD, ID# 0140; RICHARD CURRAN,
ID# 0066;
                                                                 Defendants.


LAYTONIA FLAGG, Plaintiff pro se

ANDREW T. BAXTER, United States Magistrate Judge

                                             ORDER

       On August 15, 2019, I issued an Order and Report-Recommendation (“ORR”) in

this action. (Dkt. No. 7). In my ORR, I reviewed the plaintiff’s amended civil rights

complaint in which she was suing various defendants in connection with the search of

her home.1 (Id.) As the result of my initial review, I recommended dismissal of the

New York State Division of Parole, the Syracuse Police Department, Onondaga County

District Attorney William J. Fitzpatrick, and Assistant District Attorney Sean Chase.

(Id.). I also recommended that the case proceed past initial review for defendants

Detective William Summers, D.P. Proud, and Richard Curran. (Id.)

       Plaintiff did not file objections to the ORR, and on October 8, 2019, Senior

District Court Judge McAvoy adopted the ORR and returned the case to me for further


       1
       The court assumes familiarity with, and refers to, my ORR for a summary of the facts in the
amended complaint. (Dkt. No. 7 at 3-9).
proceedings, including an order serving the remaining defendants Saben, Summers,

Proud, and Curran. (Dkt. No. 8).

        WHEREFORE, based on the findings above, and in my ORR of August 15,

2019 (Dkt. No. 7), it is

        ORDERED that the Clerk shall issue summonses and forward them, along with

copies of the amended complaint, and a packet containing General Order 25, which sets

forth the Civil Case Management Plan used by the Northern District of New York to the

United States Marshal for service upon the defendants SABEN, SUMMERS, PROUD,

and CURRAN. The Clerk shall forward a copy of the summons and amended

complaint to the Corporation Counsel of the City of Syracuse and the New York State

Attorney General’s Office, together with a copy of this Decision and Order, my ORR,

and Senior Judge McAvoy’s Order (Dkt. Nos. 7, 8); and it is

        ORDERED that a response to plaintiff’s complaint be filed by the named

defendants or their counsel as provided for in the Federal Rules of Civil Procedure; and

it is

        ORDERED, that the Clerk is directed to schedule a Rule 16 conference before

me, and it is

        ORDERED that all pleadings, motions, and other documents relating to this

action must bear the case number assigned to this action and be filed with the Clerk of

the United States District Court, Northern District of New York, 7th Floor, Federal

Building, 100 S. Clinton St., Syracuse, New York 13261-7367. Any paper sent by a

party to the Court or the Clerk must be accompanied by a certificate showing that


                                            2
a true and correct copy of same was served on all opposing parties or their

counsel. Any document received by the Clerk or the Court which does not include

a proper certificate of service will be stricken from the docket. Plaintiff must

comply with all requests by the Clerk’s Office for any documents that are necessary to

maintain this action. All parties must comply with Local Rule 7.1 of the Northern

District of New York in filing motions. Plaintiff is also required to promptly notify

the Clerk's Office and all parties or their counsel, in writing, of any change in his

address; his failure to do so will result in the dismissal of this action; and it is

       ORDERED that the Clerk shall serve a copy of this Decision and Order on

plaintiff.

Dated: October 10, 2019




                                             3
